


110 HR 4889 IH: The Guard and Reserves Are Fighting Too Act of

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4889
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to recodify as
		  part of that title chapter 1607 of title 10, United States
		  Code.
	
	
		1.Short titleThis Act may be cited as The Guard and Reserves Are Fighting Too Act of
			 2008.
		2.Recodification in
			 title 38, United States Code, of certain
			 educational assistance programs for members of the Reserve components
			(a)In
			 generalPart III of title 38, United States Code, is amended by
			 inserting after chapter 32 the following new chapter:
				
					33EDUCATIONAL
				ASSISTANCE FOR MEMBERS OF THE RESERVE COMPONENTS SUPPORTING CONTINGENCY
				OPERATIONS AND CERTAIN OTHER OPERATIONS
						
							3301. Purpose.
							3302. Educational assistance program.
							3303. Eligibility for educational assistance.
							3304. Time limit for use of entitlement.
							3305. Termination of assistance.
							3306. Administration of program.
						
						3301.PurposeThe purpose of this chapter is to provide
				educational assistance to members of the reserve components called or ordered
				to active service in response to a war or national emergency declared by the
				President or Congress, in recognition of the sacrifices that those members make
				in answering the call to duty.
						3302.Educational
				assistance program
							(a)Program
				EstablishmentThe Secretary of each military department, under
				regulations prescribed by the Secretary of Veterans Affairs, shall establish
				and maintain a program as prescribed in this chapter to provide educational
				assistance to members of the Ready Reserve of the Armed Forces under the
				jurisdiction of the Secretary concerned.
							(b)Authorized
				Education ProgramsEducational assistance may be provided under
				this chapter for pursuit of any program of education that is an approved
				program of education for purposes of chapter 30 of this title.
							(c)Benefit
				Amount(1)The
				educational assistance program established under subsection (a) shall provide
				for payment by the Secretary of Veterans Affairs of an educational assistance
				allowance to each member entitled to educational assistance under this chapter
				who is pursuing a program of education authorized under subsection (b).
								(2)The educational assistance allowance
				provided under this chapter shall be based on the applicable percent under
				paragraph (4) to the applicable rate provided under section 3015 of this title
				for a member whose entitlement is based on completion of an obligated period of
				active duty of three years.
								(3)The educational assistance allowance
				provided under this section for a person who is undertaking a program for which
				a reduced rate is specified in chapter 30 of this title, that rate shall be
				further adjusted by the applicable percent specified in paragraph (4).
								(4)The adjusted educational assistance
				allowance under paragraph (2) or (3), as applicable, shall be—
									(A)40 percent in the case of a member of
				a reserve component who performed active service for 90 consecutive days but
				less than one continuous year;
									(B)60 percent in the case of a member of
				a reserve component who performed active service for one continuous year but
				less than two continuous years; or
									(C)80 percent in the case of a member of
				a reserve component who performed active service for two continuous years or
				more.
									(d)Maximum Months of
				Assistance(1)Subject to section 3695
				of this title, the maximum number of months of educational assistance that may
				be provided to any member under this chapter is 36 (or the equivalent thereof
				in part-time educational assistance).
								(2)(A)Notwithstanding any
				other provision of this chapter or chapter 36 of this title, any payment of an
				educational assistance allowance described in subparagraph (B) shall
				not—
										(i)be charged against the entitlement of
				any individual under this chapter; or
										(ii)be counted toward the aggregate
				period for which section 3695 of this title limits an individual's receipt of
				assistance.
										(B)The payment of the educational
				assistance allowance referred to in subparagraph (A) is the payment of such an
				allowance to the individual for pursuit of a course or courses under this
				chapter if the Secretary of Veterans Affairs finds that the individual—
										(i)had to discontinue such course pursuit
				as a result of being ordered to serve on active duty under section 12301(a),
				12301(d), 12301(g), 12302, or 12304 of title 10; and
										(ii)failed to receive credit or training
				time toward completion of the individual's approved educational, professional,
				or vocational objective as a result of having to discontinue, as described in
				clause (i), the individual's course pursuit.
										(C)The period for which, by reason of
				this subsection, an educational assistance allowance is not charged against
				entitlement or counted toward the applicable aggregate period under section
				3695 of this title shall not exceed the portion of the period of enrollment in
				the course or courses for which the individual failed to receive credit or with
				respect to which the individual lost training time, as determined under
				subparagraph (B)(ii).
									(e)Availability of
				Assistance for Licensing and Certification Tests(1)Subject to paragraph
				(3), the amount of educational assistance payable under this chapter for a
				licensing or certification test described in section 3452(b) of this title is
				the lesser of $2,000 or the fee charged for the test.
								(2)The number of months of entitlement
				charged in the case of any individual for such licensing or certification test
				is equal to the number (including any fraction) determined by dividing the
				total amount of educational assistance paid such individual for such test by
				the full-time monthly institutional rate of educational assistance which, but
				for paragraph (1), such individual would otherwise be paid under subsection
				(c).
								(3)In no event shall payment of
				educational assistance under this subsection for such a test exceed the amount
				of the individual’s available entitlement under this chapter.
								(f)Flight
				TrainingThe Secretary of Veterans Affairs may approve the
				pursuit of flight training (in addition to a course of flight training that may
				be approved under section 3680A(b) of this title) by an individual entitled to
				educational assistance under this chapter if—
								(1)such training is
				generally accepted as necessary for the attainment of a recognized vocational
				objective in the field of aviation;
								(2)the individual
				possesses a valid private pilot certificate and meets, on the day the member
				begins a course of flight training, the medical requirements necessary for a
				commercial pilot certificate; and
								(3)the flight school
				courses meet Federal Aviation Administration standards for such courses and are
				approved by the Federal Aviation Administration and the State approving
				agency.
								3303.Eligibility for
				educational assistance
							(a)EligibilityOn
				or after September 11, 2001, a member of a reserve component is entitled to
				educational assistance under this chapter if the member—
								(1)served on active
				duty in support of a contingency operation for 90 consecutive days or more;
				or
								(2)in the case of a
				member of the Army National Guard of the United States or Air National Guard of
				the United States, performed full time National Guard duty under section 502(f)
				of title 32 for 90 consecutive days or more when authorized by the President or
				Secretary of Defense for the purpose of responding to a national emergency
				declared by the President and supported by Federal funds.
								(b)Disabled
				MembersNotwithstanding the eligibility requirements in
				subsection (a), a member who was ordered to active service as prescribed under
				subsection (a)(1) or (a)(2) but is released from duty before completing 90
				consecutive days because of an injury, illness or disease incurred or
				aggravated in the line of duty shall be entitled to educational assistance
				under this chapter at the rate prescribed in section 3302(c)(4)(A) of this
				title.
							(c)Written
				Notification(1)Each member who becomes
				entitled to educational assistance under subsection (a) shall be given a
				statement in writing prior to release from active service that summarizes the
				provisions of this chapter and stating clearly and prominently the substance of
				section 3305 of this title as such section may apply to the member.
								(2)At the request of the Secretary of
				Veterans Affairs, the Secretary of the military department concerned shall
				transmit a notice of entitlement for each such member to that Secretary.
								(d)Bar From Dual
				EligibilityA member who qualifies for educational assistance
				under this chapter may not receive credit for such service under both the
				program established by chapter 30 of this title and the program established by
				this chapter but shall make an irrevocable election (in such form and manner as
				the Secretary of Veterans Affairs may prescribe) as to the program to which
				such service is to be credited.
							(e)Bar From
				Duplication of Educational Assistance Allowance(1)Except as provided in
				paragraph (2), an individual entitled to educational assistance under this
				chapter who is also eligible for educational assistance under subchapter I of
				this chapter, chapter 30, 31, 32, or 35 of this title, or under the Hostage
				Relief Act of 1980 (Public Law 96–449; 5 U.S.C. 5561 note) may not receive
				assistance under more than one such programs and shall elect (in such form and
				manner as the Secretary of Veterans Affairs may prescribe) under which program
				the member elects to receive educational assistance.
								(2)The restriction on duplication of
				educational assistance under paragraph (1) does not apply to the entitlement of
				educational assistance under section 16131(i) of title 10.
								3304.Time limit for
				use of entitlement
							(a)Duration of
				EntitlementExcept as provided in subsection (b), a member
				remains entitled to educational assistance under this chapter while
				serving—
								(1)in the Selected
				Reserve of the Ready Reserve, in the case of a member called or ordered to
				active service while serving in the Selected Reserve; or
								(2)in the Ready
				Reserve, in the case of a member ordered to active duty while serving in the
				Ready Reserve (other than the Selected Reserve).
								(b)Duration of
				Entitlement for Disabled Members(1)In the case of a person
				who is separated from the Ready Reserve because of a disability which was not
				the result of the individual's own willful misconduct incurred on or after the
				date on which such person became entitled to educational assistance under this
				chapter, such person's entitlement to educational assistance expires at the end
				of the 10-year period beginning on the date on which such person became
				entitled to such assistance.
								(2)The provisions of subsections (d) and
				(f) of section 3031 of this title shall apply to the period of entitlement
				prescribed by paragraph (1).
								3305.Termination of
				assistance
							(a)In
				GeneralExcept as provided in subsection (b), educational
				assistance may not be provided under this chapter, or if being provided under
				this chapter, shall be terminated—
								(1)if the member is
				receiving financial assistance under section 2107 of title 10 as a member of
				the Senior Reserve Officers' Training Corps program; or
								(2)when the member
				separates from the Ready Reserve, as provided for under section 3304(a)(1) or
				section 3304(a)(2), as applicable, of this title.
								(b)ExceptionUnder
				regulations prescribed by the Secretary of Defense, educational assistance may
				be provided under this chapter to a member of the Selected Reserve of the Ready
				Reserve who incurs a break in service in the Selected Reserve of not more than
				90 days if the member continues to serve in the Ready Reserve during and after
				such break in service.
							3306.Administration
				of program
							(a)PaymentsPayments
				for educational assistance under this chapter shall be made from funds
				appropriated or otherwise made available to the Department of Veterans Affairs
				for fiscal year 2010 or any subsequent fiscal year for the payment of
				readjustment benefits.
							(b)Program
				ManagementExcept as
				otherwise provided in this chapter, the provisions of sections 3470, 3471,
				3474, 3476, 3482(g), 3483, and 3485 of this title and the provisions of
				subchapters I and II of chapter 36 of this title (with the exception of
				sections 3686(a) and 3687) shall be applicable to the provision of educational
				assistance under this chapter. The term eligible veteran and the
				term person, as used in those provisions, shall be deemed for the
				purpose of the application of those provisions to this chapter to refer to a
				person eligible for educational assistance under this
				chapter.
							.
			(b)Transfer of
			 amounts for benefits accrued before October 1, 2009
				(1)Fiscal year
			 2010By not later than
			 October 1, 2009, the Secretary of Defense shall transfer to the Secretary of
			 Veterans Affairs from the funds in the Department of Defense Education Benefits
			 Fund under section 2006 of title 10, United States Code, that are attributable
			 to armed forces education liabilities under chapter 1607 of such title that
			 accrue before such date, such funds as may be required by the Secretary of
			 Veterans Affairs to make payments with respect to such liabilities during
			 fiscal year 2010. Such amounts shall be deposited into the education account of
			 the Readjustment Benefits Account of the Department of Veterans Affairs and
			 shall be available to the Secretary of Veterans Affairs to make payments of
			 educational assistance under chapter 33 of title 38, United States Code, as
			 added by subsection (a).
				(2)Agreement for
			 subsequent fiscal yearsBy not later than October 1, 2009, the
			 Secretary of Defense and the Secretary of Veterans Affairs shall enter into an
			 agreement under which the Secretary of Defense shall transfer to the Secretary
			 of Veterans Affairs all remaining funds in the Department of Defense Education
			 Benefits Fund under section 2006 of title 10, United States Code, that are
			 attributable to armed forces liabilities under chapter 1607 of such title that
			 accrue before such date. Such amounts shall be deposited into the education
			 account of the Readjustment Benefits Account of the Department of Veterans
			 Affairs and shall be available to the Secretary of Veterans Affairs to make
			 payments of educational assistance under chapter 33 of title 38, United States
			 Code, as added by subsection (a).
				(3)ReportBy not later than October 1, 2009, the
			 Secretary of Defense shall submit to the congressional defense committees, the
			 Committee on Veterans Affairs of the Senate, and the Committee on Veterans
			 Affairs of the House of Representatives a detailed report on the agreement
			 between the Secretary of Defense and the Secretary of Veterans Affairs and the
			 status of the transfer of funds described in paragraph (2). Such report shall
			 include the date on which the Secretary of Defense has agreed to complete such
			 transfer.
				(c)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 United States Code, and at the beginning of part III of such title, are each
			 amended by inserting after the item relating to chapter 32 the following new
			 item:
				
					
						33. Educational Assistance for Members of the Reserve Components
				  Supporting Contingency Operations and Certain Other
				  Operations 3301
					
					.
			(d)Technical and
			 conforming amendments
				(1)Conforming
			 Amendments on Bar on Dual Eligibility for Benefits
					(A)Section 3033 of
			 title 38, United States Code, is amended—
						(i)in subsection
			 (a)(1), by striking chapter 31, 32, or 35 of this title, under chapter
			 106 or 107 of title 10 and inserting under chapter 31, 32, 33,
			 or 35 of this title, under chapter 107 or 1606 of title 10; and
						(ii)in subsection
			 (c), by striking chapter 106 of title 10 and inserting
			 chapter 1606 of title 10.
						(B)Section 3221(f) of
			 such title is amended by striking chapter 106 of title 10 and
			 inserting chapter 1606 of title 10.
					(C)Section 3681 of
			 such title is amended—
						(i)in subsection (a),
			 by striking 34, 35, or 36 of this title or 106 or 107 of title
			 10, and inserting 33, 34, 35, or 36 of this title or chapter 107
			 or 1606 of title 10; and
						(ii)in subsection
			 (b)—
							(I)in paragraph (1),
			 by inserting after 32, the following: 33,;
			 and
							(II)in paragraph (2),
			 by striking Chapters 106 and 107 and inserting Chapters
			 107 and 1606.
							(2)Conforming
			 Amendments Relating to Department of Defense Education Benefits Fund
					(A)Definition of
			 armed forces education liabilitiesParagraph (1) of section 2006(b) of title
			 10, United States Code, is amended to read as follows:
						
							(1)The term armed forces education
				liabilities means liabilities of the armed forces for benefits under
				chapter 30 and of title 38 and for Department of Defense benefits under
				paragraphs (3) and (4) of section 510(e) and chapter 1606 of this title,
				including funds provided by the Secretary of Homeland Security for education
				liabilities for the Coast Guard when it is not operating as a service in the
				Department of the
				Navy.
							.
					(B)Definition of
			 normal costParagraph (2) of such section is amended by striking
			 subparagraph (C) and inserting the following new subparagraph:
						
							(C)The present value of the future Department
				of Defense benefits payable from the Fund (including funds from the Department
				in which the Coast Guard is operating) for educational assistance under chapter
				1606 of this title to persons who during such period become entitled to such
				assistance.
							.
					(3)Additional
			 technical and conforming Amendments
					(A)Title
			 38, united states code
						(i)Section 3485 of
			 title 38, United States Code, is amended—
							(I)in subsection
			 (a)(4)(E), by striking or 1607;
							(II)in subsection
			 (b), by striking chapter 30, 31, 32, or 34 of this title or chapter 1606
			 or 1607 of title 10, and inserting chapter 30, 31, 32, 33, or 34
			 of this title or chapter 1606 of title 10,; and
							(III)in subsection
			 (e)(1)—
								(aa)by
			 striking , chapter 30, 31, 32, 35, or 36 of this title, or chapter 1606
			 or 1607 of title 10 and inserting or chapter 30, 31, 32, 33, 35,
			 or 36 of this title or chapter 1606 of title 10; and
								(bb)by striking
			 section 2135 and inserting section 16135.
								(ii)Section 3672(c)
			 of such title is amended—
							(I)in paragraph
			 (3)(A), by striking chapters 30 and 35 of this title and
			 inserting chapters 30, 33, and 35 of this title; and
							(II)in paragraph (4),
			 by striking chapter 30 or 35 of this title and inserting
			 chapter 30, 33, or 35 of this title.
							(iii)Section 3674 of
			 such title is amended—
							(I)in subsection
			 (a)(1), by striking chapter 106 and inserting chapter
			 1606; and
							(II)in subsection
			 (c), by inserting 33, after 32,.
							(iv)Section
			 3680A(d)(1) of such title is amended—
							(I)by striking
			 chapter 106 each place it appears and inserting chapter
			 1606; and
							(II)by inserting
			 , 33 after 32.
							(v)Section
			 3684A(a)(1) of such title is amended by striking chapter 30 or 32 of
			 this title or in chapter 106 and inserting chapter 30, 32, or 33
			 of this title or in chapter 1606.
						(vi)Section 3688(b)
			 of such title is amended by striking , chapter 30, 32, or 35 of this
			 title, or chapter 106 and inserting or chapter 30, 32, 33, or 35
			 of this title, or chapter 1606.
						(vii)Section 3689 of
			 such title is amended by inserting 33, after 32,
			 each place it appears.
						(viii)Section 3692 of
			 such title is amended—
							(I)in subsection (a),
			 by striking or 35 of this title and inserting 33, or 35
			 of this title; and
							(II)in subsection
			 (b), by striking , chapters 30, 32, and 35 of this title and
			 inserting and chapters 30, 32, 33, and 35 of this title.
							(ix)Section 3695(a)
			 of such title is amended—
							(I)by striking
			 paragraph (4) and inserting the following new paragraph (4):
								
									(4)Chapters 30, 32,
				33, 34, 35, and 36 of this title.
									;
				and
							(II)in paragraph (5),
			 by striking 1607,.
							(x)Section 3697(a) of
			 such title is amended by striking chapter 30, 32, 34, or 35 of this
			 title, or chapter 106 and inserting chapter 30, 32, 33, 34, or
			 35 of this title or chapter 1606.
						(xi)Section
			 3697A(b)(1) of such title is amended by striking or 32 of this title or
			 chapter 106 or 107 and inserting 32, or 33 of this title or
			 chapter 107 or 1606.
						(B)Title
			 10, united states codeSection
			 510(h)(1) of title 10, United States Code, is amended—
						(i)in
			 subparagraph (A), by inserting or chapter 33 after
			 chapter 30; and
						(ii)in
			 subparagraph (B), by striking either such chapter each place it
			 appears and inserting any such chapter;
						(e)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on October 1, 2009.
			
